Citation Nr: 0017021	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  95-01 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for a personality 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The veteran served on active duty from April 1981 to November 
1981.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1993 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issues on appeal.


FINDINGS OF FACT

1.  The evidence includes an opinion by a physician that the 
veteran has schizophrenia and that she was schizophrenic 
while in service although diagnosed with a personality 
disorder.  

2.  The claim for service connection for an acquired 
psychiatric disorder is plausible.

3.  The veteran is currently diagnosed as having a 
personality disorder, which is not considered a disease or 
injury under the law for VA disability compensation purposes.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for an 
acquired psychiatric disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  Service connection for a personality disorder is 
precluded by law.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303(c), 4.9 (1999); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for an acquired 
psychiatric disorder

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  Subsequently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 
(1999).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

The evidence of record includes a July 1993 VA examination 
which provides an opinion that the veteran has schizophrenia.  
The examiner also provided an opinion that, "all indications 
point to the fact that this patient was schizophrenic when 
she was in the Navy and was diagnosed as having a personality 
disorder."

The Board finds that statement, presumed credible for the 
purpose of determining whether the claim is well grounded, 
provides a diagnosis of a current disability and a nexus 
between that disability and the veteran's active service.  In 
addition, the examiner related the veteran's current 
psychiatric disorder to treatment in service. The elements of 
a well-grounded claim are present.  The veteran has met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that her claim of 
entitlement to service connection for an acquired psychiatric 
disorder is plausible.  

Accordingly, the Board finds that the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder is well grounded.  Additional assistance is required 
in order to fulfill the duty to assist.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Accordingly, the underlying issue of 
entitlement to service connection will be the subject of the 
remand that follows.


II.  Entitlement to service connection for a personality 
disorder

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303, 3.304 (1999).  Personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (1999).

The veteran has been diagnosed as having a personality 
disorder.  Service connection may be established where the 
evidence shows a disability.  The applicable regulations 
specifically provide that personality disorders are not 
disabilities within the meaning of the statutes allowing for 
the establishment of service connection.  Thus, the 
applicable law and regulations preclude the establishment of 
service connection for a personality disorder.

Accordingly, the Board finds that the veteran's claim of 
entitlement to service connection for a personality disorder 
lacks legal merit or entitlement under the law and must be 
denied.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.303 
(1999); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where 
the law and not the evidence is dispositive, the claim should 
be denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).


ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disorder is well grounded, and to that 
extent only the appeal is granted.

The claim of entitlement to service connection for a 
personality disorder is denied.


REMAND

Service connection for an acquired psychiatric disorder

Because the claim of entitlement to service connection for an 
acquired psychiatric disorder is well grounded, VA has a duty 
to assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Additional evidentiary development is needed prior to further 
disposition of the veteran's claim.

The July 1993 VA examiner noted that the veteran was being 
treated at the Haleyville Mental Health Center and that she 
was evaluated at the Huntsville Mental Health Clinic.  The 
examination report also mentions hospitalizations at 
Whitfield State Hospital, Bryce State Hospital, and a VA 
Hospital in Maryland.  Those records are not present in the 
veteran's claims folder and should be obtained on remand.

The evidence of record also contains conflicting medical 
opinions regarding whether the veteran has schizophrenia or a 
personality disorder.  Therefore, an examination is needed to 
reconcile the various medical opinions of record and to 
determine whether or not the veteran has a psychiatric 
disorder related to service.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any mental or 
personality disorder since her separation 
from service.  After securing the 
necessary release, the RO should obtain 
these records.  The Board is particularly 
interested in the records mentioned at 
the July 1993 VA examination, i.e., from 
Haleyville Mental Health Center, the 
Huntsville Mental Health Clinic, 
Whitfield State Hospital, Bryce State 
Hospital, and a VA Hospital in Maryland.

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  

If requests for any private treatment 
records are not successful, tell the 
veteran and her representative so that 
the veteran will have an opportunity to 
obtain and submit the records herself, in 
keeping with her responsibility to submit 
evidence in support of her claim.  38 CFR 
3.159(c).

2.  After the foregoing development has been 
completed, the RO should schedule the veteran 
for a VA psychiatric examination before a 
board of examiners.  The claims folder and a 
copy of this remand are to be made available 
to the examiners prior to the examination, 
and the examiners are asked to indicate that 
they have reviewed the claims folder. All 
necessary tests, including psychological 
testing if indicated, should be conducted and 
the examiners should review the results of 
any testing prior to completion of the 
report.

The examiners should evaluate the veteran and 
determine whether a diagnosis of 
schizophrenia, any other mental disorder, or 
a personality disorder is appropriate.  It 
would be most useful to the Board if the 
examiners could provide an explanation of 
their findings in this regard with reference 
to the elements required for the diagnoses in 
the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).

If a diagnosis of schizophrenia or another 
mental disorder is appropriate, the examiners 
should render an opinion as to its date of 
onset.  Specifically, the examiners should 
state whether it is as likely as not that a 
mental disorder had its onset during service 
when the veteran was diagnosed with a 
personality disorder, or within one year of 
the veteran's separation from service.  

The examiners must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
examiners' conclusions.  If further testing 
or examination by other specialists is 
determined to be warranted in order to 
evaluate the condition at issue, such testing 
or examination is to be accomplished prior to 
completion of the examination report.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1999);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  

5.  If the decision with respect to the 
claim remains adverse to the veteran, she 
and her representative should be 
furnished a supplemental statement of the 
case and be given a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND 
is to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994); see also 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the VBA ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the RO to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV,  8.44-8.45, 38.02-38.03.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals


 


